Citation Nr: 0423073	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  98-04 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder claimed as post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1971.



The current appeal arose from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The RO denied entitlement to 
service connection for PTSD.

In December 1998 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  

VA issued a VCAA notice letter to the veteran in connection 
with his claim of entitlement to service connection for a 
chronic acquired psychiatric disorder claimed as PTSD in 
January 2003.



The Board notes that the service representative appears to 
suggest that the Board should consider whether the veteran's 
psychiatric symptomatology no matter how diagnosed, may be 
related to stressors and/or experiences of service in view of 
the difficulties in obtaining verification of his reported 
stressors.  

The Board also finds that due to the limited nature of the 
specificity of stressors as provided by the veteran, he 
should be given another opportunity to provide stressors to 
the best of his ability.  Also, the Board is not satisfied 
that sufficient information referable to the 716th Military 
Police Battalion's operations and experiences in Vietnam has 
been obtained and associated with the claims file.  Further 
research in this regard is warranted.

The Board recognizes that corroboration of the stressors may 
be a part of an official military record.  In claims such as 
the veteran's, "credible supporting evidence that the 
claimed in[-]service event actually occurred" cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  

The veteran does not have any of the military 
awards/decorations to presume the claimed events occurred 
without further corroboration.  

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. at 142-43.  See Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) which supplemented Cohen for a 
detailed discussion of the significance of each element in 
the merits adjudication.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 707(a), (b), 117 Stat. 2651 (2003) 
(codified at 38 U.S.C. §§ 5109B, 7112), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any psychiatric 
disorder(s) including PTSD prior to and 
subsequent to service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
and/or any other appropriate service 
department and request full documentation 
pertaining to the operations and 
experiences of the 716th Military Police 
Battalion in Vietnam.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified generally at 38 U.S.C. 
§ 5103A(b)(2)).

6.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  
The veteran should be asked to provide 
any documentation he has in his 
possession referable to the operations 
and history of the 716th Military Police 
Battalion in Vietnam.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

7.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  

Then the VBA AMC should complete any 
additional development as provided in 
M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

8.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran.

10.  Following receipt of the USASCRUR's 
report, and the completion of the above 
development and any additional 
development deemed warranted and 
suggested by that agency, the VBA AMC 
should prepare a report detailing the 
nature of any combat action, or in-
service stressful event, verified by the 
USASCRUR.  If no combat stressor has been 
verified, the VBA AMC should so state in 
its report.  This report is then to be 
added to the claims file.

11.  The VBA AMC should schedule the 
veteran for a psychiatric examination of 
the veteran by a psychiatrist who has not 
previously seen or examined him.  

The claims file, a separate copy of this 
remand, and copies of the pertinent M21-1 
criteria with respect to personal assault 
claims must be provided to the examiner 
for review prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.  

In determining whether or not the veteran 
has PTSD due an in-service stressor(s), 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the USASCRUR and/or 
the VBA AMC may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, he/she must 
specifically identify which stressor(s) 
detailed in the USASCRUR's and/or the VBA 
AMC's report is/are responsible for that 
conclusion.

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether any such disorder(s) is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

In making this determination, the 
examiner should consider the veteran's 
entire pre-service, inservice, and post-
service medical history, as documented in 
the record.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  


The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for a 
chronic acquired psychiatric disorder 
claimed as PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for a chronic 
acquired psychiatric disorder claimed as PTSD, and may result 
in a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


